IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

MARK IVAN STAFFORD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-0708

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 6, 2016.

An appeal from an order of the Circuit Court for Bay County.
James B. Fensom, Judge.

Mark Ivan Stafford, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.